NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
EGG WORKS, INC., EGG WORKS 2, LLC,n
AND BRADLEY J. BURDSALL,
Plaintiffs-Appello:nts,
v. 
EGG WORLD, LLC, GABRIEL KRSTANOVIC, AND
DEJAN DEBELJAK,
Defen,dcmts-Appellees.
2011-1083 g
Appeal from the United States District Court for the
DiStrict of Nevada in case no. 10-CV-1013, Judge L1oyd D.
George.
ON MOTION
ORDER
The court considers whether this appeal should be
transferred to the United States Court of Appeals for the
Ninth Circuit.
lt appears from Egg Works, Inc. et a1.’s notice of ap-
peal in this trademark infringement case that the appel-
lants were intending to seek review in the Ninth CirCuit.

EGG WORKS V. EGG WORLD 2
This court is a court of limited jurisdiction 28 U.S.C. §
1295. Based only upon our review, it does not appear that
the district court's jurisdiction arose in whole or in part
under the laws governing this court's appellate jurisdic-
tion.
Accordingly,
I'r ls ORDERE:o THAT:
Absent a response received by this court within 14
days of the date of filing of this order opposing transfer,
this appeal will be transferred to the United States Court
of Appeals for the Ninth Circuit pursuant to 28 U.S.C. §
1631. ,
FOR THE COURT
 1 4  /s/ Jan Horbaly _
Date J an Horbaly;
Clerk l
cc: Michael J. McCue, Esq.
Guinness'I. Ohazuruike, Es . FlLED
cl u.s. co
mE%'=E'B€§i’F